Exhibit 10.10

FIRST AMENDMENT

OF

APOGEE ENTERPRISES, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS” as adopted by APOGEE ENTERPRISES, INC., a Minnesota corporation, and
first effective January 31, 1998, and as amended and restated in a document
entitled “Apogee Enterprises, Inc. Deferred Compensation Plan for Non-Employee
Directors (2005 Restatement)” effective January 1, 2005 is hereby amended in the
following respects:

1. DEFINITIONS. Effective December 31, 2009 for elections made by the
Participant for Plan Years beginning on or after January 1, 2010, Section 2.1.12
of the Plan Statement is deleted without a replacement (and all subsequent
sections are renumbered).

2. ELECTION TO RECEIVE COMMON STOCK AT A LATER DATE IN LIEU OF CASH. Effective
December 31, 2009 for elections made by the Participant for Plan Years beginning
on or after January 1, 2010, the second sentence in Section 4.1 of the Plan
Statement is amended to read in full as follows:

The amounts to be deferred will be in the form of a Common Stock credit to the
Participating Director’s Deferred Stock Account, as set forth in Section 4.2
hereof, for the amount of the Retainer and Fees the Participating Director
elects to defer.

3. CREDITS TO DEFERRED STOCK ACCOUNT. Effective December 31, 2009 for elections
made by the Participant for Plan Years beginning on or after January 1, 2010,
Section 4.2 of the Plan Statement is amended to read in full as follows:

4.2. Credits to Deferred Stock Account . Credits to each Participant’s Deferred
Stock Account shall be made quarterly as of the last business day of each
calendar quarter. The amount credited for each quarter shall include 25% of the
amount of the annual Retainer for the applicable Plan Year for which the
Participating Director chose to defer receipt of cash. The credit to the
Deferred Stock Account shall be in the form of stock units in a number equal to
the number of shares of Common Stock having a Fair Market Value, as defined in
Section 4.5, equal to the amount of the Retainer and Fees so elected for
deferral for the applicable quarter. Amounts credited to the Deferred Stock
Accounts shall be rounded to the nearest one-hundredth share. In the event that
a Participating Director elects to defer less than 100% of the Retainer and Fees
in shares of Common Stock, he shall receive the balance of the payment in cash.



--------------------------------------------------------------------------------

4. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

February 27, 2009   APOGEE ENTERPRISES, INC.   By  

/s/ Russell Huffer

    Its Chairman and Chief Executive Officer

 

-2-